                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 JULIO PACHECO,

         Plaintiff,
                                                                 Civil Action No. 18-1615
                 v.
                                                                          ORDER
 STATE OF NEW JERSEY DEPARTMENT
 OF TREASURY, et. al.,

         Defendants.


       THIS MATTER comes before the Court on Plaintiff Julio Pacheco’s (“Plaintiff”) Motions

for Default Judgement, ECF Nos. 10 & 11, against Defendants Asket Kaur (“Kaur”), and Coleen

Trautmann (“Trautmann,” and together with Kaur, “Defendants”) pursuant to Federal Rule of Civil

Procedure 55(b);

       and it appearing that Defendants have since appeared in this action and filed a motion to

vacate the Clerk’s entry of default and to dismiss Plaintiff’s Complaint, Def. Mem., ECF No. 12;

       and it appearing that under Federal Rule of Civil Procedure 55(c), a Court “may set aside

an entry of default for good cause”;

       and it appearing that “a court must consider four factors when it determines whether to

vacate a default judgment: ‘(1) whether lifting the default would prejudice the plaintiff; (2) whether

the defendant has a prima facie meritorious defense; (3) whether the defaulting defendant’s

conduct is excusable or culpable; and (4) the effectiveness of alternative sanctions,’” Mrs. Ressler's

Food Prod. v. KZY Logistics LLC, 675 F. App’x 136, 139-40 (3d Cir. 2017) (quoting Emcasco

Ins. Co. v. Sambrick, 834 F.2d 71, 73 (3d Cir. 1987));




                                                  1
       and it appearing that there is nothing in the record to suggest that Plaintiff will suffer any

prejudice by having this entry of default vacated, Defendants have demonstrated that they have a

prima facie meritorious defense, as they argue that this suit is barred by the Eleventh Amendment,

the Tax Injunction Act, 28 U.S.C. § 1341, and the doctrine of sovereign immunity, See Def. Mem.

at 1-9, Defendants’ conduct is not culpable as they claim that they were improperly served with

the summons and complaint, id. at 14-15, and thus that there is no need for a sanction under these

circumstances;

       and it appearing that given this Circuit’s “strong preference for deciding cases on the

merits,” the Court will vacate Defendants’ default, Howard Johnson Int’l, Inc. v. SSR, Inc.,

No. 14-4611, 2015 WL 4461347, at *1 (D.N.J. July 21, 2015) (citing Hritz v. Woma Corp., 732

F.2d 1178, 1181 (3d Cir. 1984));

       IT IS on this 30th day of March, 2020

       ORDERED that Plaintiff’s Motions for Default Judgment, ECF Nos. 10 and 11, are

DENIED and that the default against Defendants is VACATED, and it is further

       ORDERED that Plaintiff shall respond to Defendants’ pending motion to dismiss within

forty-five days of this Order.

                                                      /s Madeline Cox Arleo___________
                                                      HON. MADELINE COX ARLEO
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
